                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Independent School District No. 283,                      Civil No. 18-935 (DWF/ECW)

                        Plaintiff,

    v.                                                                               ORDER

    E.M.D.H., a minor, by and through her
    parents and next friends, L.H. and S.D.,

                        Defendants.


         This action involves Plaintiff’s (the “District”) request for judicial review of a

March 16, 2018 decision issued by an administrative law judge (the “ALJ Decision”).1

The ALJ Decision ruled in favor of the parents (“Parents”) of a high-school student

(E.M.D.H.) who, by and through her Parents, lodged a due process complaint under the

Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”). In a

January 15, 2019 Order, the Court denied the District’s Motion for Judgment on the

Administrative Record and granted in part Defendants’ Motion for Judgment on the

Record, as modified. (Doc. No. 116.) The parties cross-appealed to the Eighth Circuit

Court of Appeals. (Doc. No. 118.) The Eighth Circuit affirmed in part, reversed in part,

and reinstated the ALJ’s award for compensatory education. Indep. Sch. Dist. No. 283 v.

E.M.D.H., 960 F.3d 1073 (8th Cir. 2020). After additional submissions by the parties,

the Court granted in part the Defendant’s entry of judgment. (Doc. No. 149.) The Court


1
       The factual and procedural background of this case has been laid out in great detail
in prior orders.
subsequently ordered the parties to submit additional briefing as to the scope and amount

of the monetary judgment for prospective private services. (Doc. No. 155.)

       Defendants argue that the ALJ ordered that private services arranged by

E.M.D.H.’s Parents during the course of the administrative hearing should continue and

increase in cooperation with E.M.D.H.’s individualized education plan (“IEP”) team, but

that such cooperation or increase has not occurred. Instead, in April 2018, four

independent educational evaluators collaborated to design a starting point for a private

compensatory education program for E.M.D.H. and the initial program was updated by

the same consultants and led by Heather Lindstrom Olson, PhD (“Lindstrom”).

Defendants refer to their proposed program as the Private Compensatory Education

Program (“PCEP”). Defendants further submit that the amount of anticipated costs to

develop and implement the PCEP is based on an average of the District’s own calculation

of the cost of the original private compensatory education plan ($175,000-$200,000 per

year) for three years. Defendants argue that its proposed PCEP is consistent with the

administrative record, the plan ordered by the ALJ and affirmed by the Eighth Circuit, the

IDEA, the equitable authority of the Court, and related decisions interpreting the IDEA.

Defendants further submit that the proposed PCEP was designed to provide E.M.D.H.

with an individually tailored private transition program of special education and related

services to develop functional skills she needed during the period covered by the private

compensatory education remedy and that she continued to need from 2018 to date. In

particular, Defendants point out that the ALJ originally ordered the District to fund an

evolving PCEP updated as needed until E.M.D.H. graduates and submit that there is no


                                             2
doubt that the private compensatory education program must focus on helping E.M.D.H.

access and complete curriculum, earn credits, and graduate from high school. Defendants

also maintain that prospective compensatory private services are appropriate. In that

vein, Defendants argue that E.M.D.H. is eligible for and needs transition-focused IEP

services, compensatory transition services and functional skills, and residential

placement. The total cost of the proposed components of Defendants’ requested award

including interest is $838,689.16. In addition, Defendants request that $75,945.31

(representing a partial award of prevailing party fees and costs plus interest) be awarded.

         The District argues that the scope and amount of remedies requested by

Defendants should be substantially reduced. The District maintains that the Parents are

not entitled to a cash windfall based on the estimated value of prospective private

services that the District was not obligated to provide or were not provided. The District

notes that neither the ALJ’s decision nor the Eighth Circuit’s opinion mentions the award

of a monetary judgment for the value of prospective private services and that the claimed

amount for such services ($562,500) was manufactured out of whole cloth based on

various erroneous conclusions. As to Defendants revised amount requested for its

proposed PCEP, the District contends the amount was based on a calculation “prepared in

secret by persons who stand to gain financially as service providers.” (Doc. No. 167

at 1.)

         The District maintains that Defendants seek remedies that far exceed those set out

in the ALJ’s decision—and that no tribunal considering this case has determined that

money is an appropriate form of compensatory education. For example, the District


                                              3
argues that the ALJ’s decision required the District to pay Lindstrom directly for services

actually provided, but not that the District pay the Parents for Lindstrom’s prospective

services. The District points out that Defendants originally sought a prospective

injunction providing placement in a private program and the Eighth Circuit focused on

services to be provided. Moreover, the District asserts that the IDEA only authorizes

reimbursement to parents who have actually incurred expenses in funding an appropriate

special education where the court determines that a district’s IEP was inappropriate, and

further that the Minnesota Legislature has codified a description of compensatory

educational services, and not a cash payout. Finally, the District points out that

E.M.D.H.’s IEP Team arranged for other supports for E.M.D.H. and through the

provision of direct support and the creation of a “Core Team” approach, E.M.D.H. has

made significant progress. The District also shifted E.M.D.H. to an IEP-driven diploma,

which it claims removed the need for Lindstrom to meet with E.M.D.H. to facilitate

work. Thus, the District argues that the services provided by Lindstrom were no longer

necessary or appropriate and, therefore, the District is not required to pay for such

services. Separately, the District argues that the proposed PCEP has many deficiencies,

one being that it undermines the cooperative process required by the IDEA.

       It is apparent that the parties still have significant differences to bridge as to the

proper scope and amount of the remedies in this case. More unfortunately, E.M.D.H. has

suffered because there has been no collaboration between the parties as required by the

IDEA. The IDEA’s procedural requirements for developing a student’s IEP “emphasize

collaboration among parents and educators and require careful consideration of the


                                               4
child’s individual circumstances.” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist.

RE-1, 137 S. Ct. 988, 994 (2017). Sadly, as observed by the Eighth Circuit, “the record

reflects that the District made no effort to assess the Student in her virtual classroom, at

home, or in any one of the psychiatric facilities from which she earned school credits.”

Indep. Sch. Dist. No. 283 v. E.M.D.H., 960 F.3d at 1080. And, as also observed by the

Eighth Circuit:

       The Student is eligible for special education and a state-funded FAPE
       like every other “child with a disability.” 20 U.S.C. § 1401(3). This
       “specially designed instruction,” whether “conducted in the
       classroom, in the home, in hospitals and institutions, [or] in other
       settings,” id. §1401(29), must be “reasonably calculated to enable
       [her] to make progress” and “appropriately ambitious in light of [her]
       circumstances,” Endrew F. ex rel. Joseph F., 137 S. Ct. at 999-1000.

(Id. at 1082.)

       The best interests of the Student, and frankly speaking the best interests of all

parties concerned including the parents and the School District, require everyone to come

together to find a solution once and for all through agreement. This agreement should

provide a path for E.M.D.H. to obtain credits, graduate, and transition to her post-

secondary school life without indefinite and protracted litigation and appeals. Moreover,

the Court believes that the proposed PCEP runs counter to the cooperative process

required by the IDEA, is excessive, and may not be supportable. That said, the Court

also believes that the District’s position clearly falls short. The proper scope and amount




                                              5
of remedies in this case falls somewhere in the middle of the parties’ respective

positions.2

       Accordingly, the Court will deny (without prejudice) the pending motion for

judgment (Doc. No. 162) and order the parties to engage jointly, with the assistance of

the Magistrate Judge, in an effort to resolve the issue of an appropriate remedy in this

case, including the good faith collaboration between the District and Parents as the law

requires.3 Justice and fairness require no less. Perhaps more importantly, the future and

best interests of E.M.D.H. require no less.

       Based on the above, IT IS HEREBY ORDERED that:




2
        It appears that there is no dispute that, at a minimum, Parents are entitled to
$25,583.19. (See Doc. No. 159 at 14-15.) The Eighth Circuit stated that “the costs
incurred as the result of Dr. Reese’s work and that of other professionals hired by the
Parents would have been unnecessary but for the District’s failure to timely identify and
properly evaluate the Student as a child in need of special education.” Indep. Sch. Dist.
No. 283 v. E.M.D.H., 960 F.3d 1073 at 1084. Moreover, the Eighth Circuit stated that
“[t]he administrative record supports the ALJ’s conclusion that the services of the private
tutor are appropriate until the student earns the credits expected of her same-aged peers.
We therefore reinstate the ALJ’s award of these services, to be provided only so long as
the student suffers from a credit deficiency caused from the years she spent without a
FAPE.” Id. at 1085. Consequently, the Court hopes that, with or without the help of the
Magistrate Judge, the parties can agree to expedite this payment while they work toward
a broader resolution on the issue of a proper remedy.
3
        The Court realizes that the distance between the parties’ respective positions is
great. Should the parties be unable to reach an agreement, even after the help of the
Magistrate Judge, the Court will be obligated to consider hiring a Rule 706 Expert to
assist the parties, including an “IEP Team”, to come up with an appropriate solution and
IEP, which as all parties are aware is “the centerpiece of the statute’s education delivery
system . . .” Endrew F. ex rel. Joseph F., 137 S. Ct. at 994 (quoting Honig v. Doe, 484
U.S. 305, 311 (1988)).

                                              6
      1.     Defendants’ Motion for Judgment For Private Compensatory Education

Program (Doc. No. [162]) is DENIED without prejudice to bring the motion again

should mediation fail.

      2.     The parties are directed to contact the chambers of Magistrate Judge

Elizabeth Cowan Wright to schedule mediation on the pending matter.


Dated: May 3, 2021                      s/Donovan W. Frank
                                        DONOVAN W. FRANK
                                        United States District Judge




                                           7
